Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/29/2019.  These drawings are accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Publication No.: 20190156203) in view of Yoo et al (US Publication No.: 20180068218).
Claim 1, Kang et al discloses 
a first neural network (Fig. 2b, label 220, Fig. 5, label 500) configured to perform an operation in a first mode (Paragraph 45 discloses the modality signals 210 of the first domain is input into label 220 as shown in Fig. 2b.), the device including the first neural network being implemented with a hardware circuit (Fig. 2b, label 220. Fig. 5, label 500, paragraph 67,69 discloses the first neural network is implemented with a hardware circuit such as a processor.); 
a second neural network (Fig. 2b, label 230, Fig. 5, label 500) configured to perform an operation in a second mode differing from the first mode (Paragraph 47 discloses “input the modality signals 215 of the second domain, which are not aligned in time order, to a second neural network model 230.” The second domain differs from the first domain.), the second neural network being implemented with a hardware circuit (Fig. 2b, label 230. Fig. 5, label 500, paragraph 67,69 discloses the device including the second neural network is implemented with a hardware circuit such as a processor.); 
an evaluation circuit (Fig. 8 shows the internals of label 710 of Fig. 7 and Fig. 7 shows the internals of processor 510 of Fig. 5. Paragraph 67 discloses the processor performs the operations of a device described in fig. 1 to 4. Fig. 8, label 850 as the evaluation circuit.) configured to evaluate an error of the operation performed by the first neural network in the first mode (Paragraph 48 discloses “the device may train the first neural network model 220 based on a loss signal 260 with respect to an output of the first neural network 220 …”) and evaluate an error of the operation performed by the second neural network in the second mode (Paragraph 48 discloses “ … a loss signal 270 with respect to an output of the second neural network model 230.”); and 
a coefficient-updating circuit (Fig. 8, label 570)  configured to update, in the first mode, a plurality of coefficients set for the second neural network based on an evaluating result of the error of the operation of the first neural network (Paragraph 48 discloses “the device may train the first neural network model 220 based on a loss signal 260 with respect to an output of the first neural network model 220 and a loss signal 270 with respect to an output of the signal neural network 230.” Paragraph 42 discloses “a first loss signal obtained based on the estimation result of the time order and a second loss signal obtained based on the extracted characteristic information to update weights of the first and second neural network model.” Paragraph 38 discloses “… estimate a time order of the auxiliary modality signals using a second neural network …” ), and 
update, in the second mode, a plurality of coefficients set for the first neural network based on an evaluating result of the error of the operation of the second neural network (Paragraph 48 discloses “the device may train the first neural network model 220 based on a loss signal 260 with respect to an output of the first neural network model 220 and a loss signal 270 with respect to an output of the signal neural network 230.” Paragraph 42 discloses “a first loss signal obtained based on the estimation result of the time order and a second loss signal obtained based on the extracted characteristic information to update weights of the first neural network model and the second neural network model.” Paragraph 38 discloses “may extract the characteristic information of the target modality signals using a first neural network model …”.).
Kang et al discloses the first and second neural network model (Fig. 2b, label 230,220), but fails to disclose the second neural network has a same layer structure as a layer structure of the first neural network.
Yoo et al discloses the second neural network has a same layer structure as a layer structure of the first neural network (paragraph 20 discloses “The first neural network and the second neural network may include the same layer structure and parameters.”). It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of multiple neural networks as disclosed by Kang et al with another well-known element of multiple neural networks with same layer structure as disclosed by Yoo et al so to yield predictable results of outputs from multiple neural networks.
	Claim 2, Kang et al discloses a control circuit configured to control alternate switching between the first mode and the second mode (The first mode is considered modality signals of the first domain that the first NN receives as input and the second mode is considered the modality signals of the second domain that the second NN receives as input (per claim 1 and described in paragraph 45). Paragraph 63 discloses “when extracting characteristic information by switching target modality signals (input to first NN, paragraph 36,38) and auxiliary signals (input to second NN, paragraph 36,38) with respect to signals of different domains …” indicates switching of the modality signals.).
	Claim 14, Kang et al discloses 
	an input circuit (Fig. 5 shows the apparatus of Fig. 2b. Fig. 7 shows the internals of label 510 and Fig. 8 shows the internals of 710 of Fig. 7. Label 810 as the data obtainer (paragraph 83).) configured to provide a plurality of input values (Fig. 2b, label 210) for the first neural network in the first mode (Fig. 2b, label 210 is provided as inputs to label 220, first neural network. Paragraph 45 discloses the modality signals 210 of the first domain is input into label 220 as shown in Fig. 2b.) and provide the input values for the second neural network in the second mode (Fig. 2b, label 215 is provided as inputs to label 230. Paragraph 47 discloses “input the modality signals 215 of the second domain, which are not aligned in time order, to a second neural network model 230.”); and 
	an output circuit (Fig. 2b, label 240,250 as the output. Fig. 8, label 850,840) configured to output, as a plurality of output values (Fig. 2b, labels 240,250), a plurality of values (label 240, paragraph 46 discloses “The extracted characteristic information 240 may be information of a vector type indicating the characteristic of the video content.”) output from the first neural network in the first mode (Fig. 2b, label 220 outputs 240. Paragraph 45 discloses the modality signals 210 of the first domain is input into label 220 as shown in Fig. 2b.) and output, as the output values, a plurality of values (Fig. 2b, label 250) output from the second neural network in the second mode (label 230 outputs 250. Paragraph 47 discloses “input the modality signals 215 of the second domain, which are not aligned in time order, to a second neural network model 230.”).
	Kang et al fails to disclose the input is input to a first layer of the first neural network and a first layer of the second neural network and the output values are output from a final layer of the first neural network and a final layer of the second neural network. 
	Yoo et al discloses a first and second neural network (Fig. 2, label 210 as a first neural network, label 220 as a second neural network), the input is input into a first layer of the first neural network (Fig. 2, label 211 of 210) and a first layer of the second neural network (Fig. 2, label 221 of 220) and the output is output from a final layer of the first neural network (Fig. 2, label 213 as the final layer, 208 as the output from 210.) and a final layer of the second neural network (Fig. 2, label 223 as the final layer, 209 as the output from 220.). It would be obvious to one skilled in the art before the effective filing date of the application modify the first and second neural network of Kang et al to receive inputs and output from the first and second neural networks as disclosed by Yoo et al so to yield the necessary results from the neural networks.

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655